Citation Nr: 1450917	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for left shoulder bursitis, from October 19, 2011.

2. Entitlement to a disability rating in excess of 30 percent for right shoulder bursitis from October 19, 2011 and in excess of 40 percent from July 31, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1976 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas. 

In December 2008, the Veteran testified before a Decision Review Officer in Wichita, Kansas.  A transcript of that hearing is of record.

The Veteran's appeal for higher disability ratings for his bilateral shoulder disabilities were originally before the Board in July 2010, when it issued a decision denying a disability rating higher than 10 percent for the left shoulder disability, but granted a disability rating of 20 percent, but no higher, for the right shoulder disability.  The Veteran appealed the denial of higher disability ratings to the Court of Appeals for Veterans Claims (Court).  In May 2011, pursuant to a Joint Motion for Remand, the Court vacated the July 2010 Board decision and remanded the Veteran's appeal for appropriate action.  In September 2011, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for further development pursuant to the Joint Motion for Remand. 

In a January 2013 rating decision, the AMC granted a temporary 100 percent disability rating effective from September 1, 2010, to October 31, 2010, based on surgical or other treatment necessitating convalescence for the left shoulder, with an evaluation of 10 percent was assigned effective November 1, 2010, and a disability rating of 30 percent was granted from October 19, 2011.  In addition, a temporary 100 percent disability rating effective from December 1, 2010, to January 31, 2011, was granted for surgical or other treatment necessitating convalescence for the right shoulder, with an evaluation of 20 percent assigned effective February 1, 2011, and a disability rating of 30 percent granted from October 19, 2011.  The grants of disability ratings of 30 percent for both shoulder disabilities represented a grant of increased disability ratings from what had previously been assigned.

In a November 2013 decision, the Board denied a disability rating higher than 10 percent for the left shoulder disability for the period prior to September 1, 2010 and from November 1, 2010 to October 19, 2011.  In addition, the Board denied a disability rating higher than 20 percent for the right shoulder disability for the period prior to December 1, 2010 and from February 1, 2011 to October 19, 2011. As for a disability rating higher than 30 percent for both shoulder disabilities for the period after October 19, 2011, the Board remanded those issues to the AMC in November 2013 and June 2014 for additional development, to include obtaining VA treatment records and a new VA examination.  As there has been substantial compliance with the remand directives, the Board may proceed with adjudicating the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the RO increased the Veteran's disability rating for his right shoulder disability to 40 percent, effective July 31, 2014.  However, because the increased rating was not granted for the entire appeal period, the issue is still before the Board. 


FINDINGS OF FACT

1. From October 19, 2011, the Veteran's left shoulder disability was manifested by limitation of motion to 25 degrees from the side, with no evidence of nonunion of the clavicle with loose movement, or impairment of the humerus, or ankylosis.

2. From October 19, 2011, the Veteran's right shoulder disability was manifested by limitation of motion to 25 degrees from the side, but no evidence of nonunion of the clavicle with loose movement, impairment of the humerus, or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for left shoulder bursitis, from October 19, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).
 
2. The criteria for a rating of 40 percent (but no higher) for right shoulder bursitis have been met effective from October 19, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in April 2007 and July 2008. 

VA has a duty to assist the Veteran in the development of his claims.  The claim file includes VA and private medical records and correspondence, and the statements of the Veteran in support of the claims.  VA examinations/opinions were obtained in October 2011 and July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken as a whole, the Veteran has been afforded adequate VA examinations/opinions.  The examiners considered the full history of the disabilities.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Bursitis is rated under DC 5019, which states that it will be rated on limitation of motion of the affected parts as degenerative arthritis.  Degenerative arthritis is rated under DC 5003.  DC 5003 provides that when limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is rated based on x-ray evidence.

Shoulder disabilities are rated under Codes 5200 to 5203.  Under DC 5201 for limitation of motion of the major arm, a 20 percent rating is assigned for limitation of motion at shoulder level.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.

Under DC 5201 for limitation of motion of the minor arm, a 20 percent rating is assigned for limitation of motion at shoulder level.  A 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a , Plate I.

Under DC 5200, ankylosis of scapulohumeral articulation, that is favorable, abduction to 60 degrees, can reach mouth and head warrants a 30 percent rating for the major arm and a 20 percent for the minor arm; intermediate, between favorable and unfavorable warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm; and unfavorable, abduction limited to 25 degrees from the side warrants a 50 percent rating for the major arm and a 40 percent for the minor arm.

Impairment of the humerus, with recurrent dislocation of the major or minor arm at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  Diagnostic Code 5202 further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor arm; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor arm; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor arm. 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

Diagnostic Code 5203 provides ratings for impairment of the clavicle or scapula. Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major or minor arm.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major or minor arm.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a , Diagnostic Code 5203 (2014).

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki; 2012-7120, 2013 WL 3368972, C.A. Fed. 2013. (Fed. Cir. Aug. 16, 2013).

The Veteran was afforded a VA examination in October 2011.  On examination, the Veteran's right shoulder flexion was to 45 degrees, with pain at 0 degrees, and right shoulder abduction was to 45 degrees with pain at 0 degrees.  The Veteran's left shoulder flexion was to 0 degrees, with pain at 0 degrees.  His left shoulder abduction was to 0 degrees with pain at 0 degrees.  The VA examiner noted that the Veteran was unable to perform repetitive testing.  

The VA examiner also observed localized tenderness or pain on palpation, guarding of the shoulders, and poor muscle strength.  On muscle strength testing, the Veteran's right shoulder abduction was 2/5.  His left shoulder abduction was 1/5.  Right shoulder forward flexion was 2/5 and left shoulder forward flexion was 1/5. 

The VA examiner was unable to conduct specific tests, including the Hawkin's Impingement Test, the empty-can test, the external rotation/infraspinatus strength test, and the lift-off subscapularis test.  However, the VA examiner found no evidence of ankylosis, recurrent dislocation of the glenohumeral joint, impairment of the clavicle or the scapula, or painful or unstable scars greater than 39 square cm.  

Lastly, the VA examiner observed that the Veteran walked with his arms straight down by his sides and stiffly against his body only bending at the elbow.  There were no obvious deformities noted and there was no report of pain upon palpation of the clavicle or scapula areas.  The Veteran had 10 degrees of abduction to both arms while taking off and putting on his sleeveless pullover shirt during which time there was observed facial grimace of pain. The Veteran refused to perform active range of motion with the left shoulder as he kept it snuggly tucked against his side.  He refused to perform passive range of motion for bilateral shoulder due to guarding and pain.  The VA examiner also noted that the Veteran became tearful during examination. 

The diagnosis was a right and left shoulder strain.  The VA examiner noted that the Veteran's functional impairment results in less movement than normal, excess fatigability and pain on movement.  In regards to the Veteran's ability to work, the VA examiner noted that the Veteran's shoulder conditions result in difficulty in lifting, pulling, carrying, or moving his arms from his body. 

VA treatment records from October 2011 to December 2013 reveal complaints of shoulder pain and numbness.  October 2012 and July 2012 VA physical examinations reveal shoulder abduction to 90 degrees.  June 2012 VA treatment records show shoulder flexion and abduction to 45 degrees and 30 degrees, respectively. 

The Veteran was afforded another VA examination in July 2014, where he reported numbness, pain and tingling.  He rated his baseline pain as a 4 out of 10, but stated that it can get up to a 6 out of 10.  The Veteran also reported flare-ups of pain when reaching or overextending his arms. 

On physical examination, the Veteran's right shoulder flexion was to 90 degrees, with pain at 70 degrees.  His right shoulder abduction was to 90 degrees with pain at 60 degrees.  His left shoulder flexion was to 120 degrees with pain at 110 degrees and his left shoulder abduction was to 90 degrees with pain at 45 degrees.  On repetitive testing, the Veteran's right shoulder flexion was to 100 degrees.  His right shoulder abduction was to 80.  His left shoulder flexion was to 90 degrees and left shoulder abduction was to 60 degrees.  The examiner noted that the Veteran had additional loss of functional range after repetitive testing.  Specifically, he exhibited loss of 10 degrees in extension on the left and 30 degrees of abduction on the right.  She could not quantify, without resort to mere speculation, additional limitation of function or mobility due to pain, fatigue, weakness, incoordination, or lack of endurance during a flare-up. 

The VA examiner also observed localized tenderness or pain on palpation and guarding of the shoulders.  On muscle strength testing, the Veteran's right shoulder abduction was 4/5.  His left shoulder abduction was 4/5.  Right shoulder forward flexion was 4/5 and left shoulder forward flexion was 4/5.

The examiner found no evidence of ankylosis or recurrent dislocation of the glenohumeral joint, or painful or unstable scars greater than 39 square cm.  However, the Veteran's Hawkin's Impingement Test, empty-can test, external rotation/infraspinatus strength test, cross body abduction test, and lift-off subscapularis test were positive.  The Veteran's crank apprehension and relocation test was negative. 

The VA examiner noted that the Veteran has severe degeneration and tenderness on palpation of the AC joint.  The diagnosis was bursitis and osteoarthritis of both shoulders.  The Veteran was also diagnosed with rotator cuff tear of the right shoulder.  The VA examiner noted that the Veteran's disabilities result in less movement than normal, weakened movement, excess fatigability and pain on movement in both shoulders.  The VA examiner concluded that the Veteran's shoulder conditions impacts his employment by limiting his ability to lift and write legibly. 

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for left shoulder bursitis from October 19, 2011 is not warranted.  A 30 percent rating is the maximum rating allowed for a minor arm under DC 5201.  The Board finds that the Veteran is not entitled to a higher rating under any other diagnostic codes.  DC 5200 is not applicable because the Veteran has not had ankylosis of the scapulohumeral articulation.  In fact, the October 2011 and July 2014 VA examiners found no evidence of ankylosis.  In addition, DC 5202 is not applicable because the evidence does not reflect malunion of the humerus, and DC 5203 is not applicable because the evidence does not reflect nonunion of the clavicle or scapula with loose movement.  

The Board has considered the Veteran's complaints of pain.  However, there is no evidence that the Veteran's symptoms, despite his complaints of pain, result in ankylosis or malunion of the humerus.  Therefore, the Board finds that finds that even considering pain, the Veteran is not entitled to a rating in excess of 30 percent. 

The Board has also considered whether a separate rating is warranted for the Veteran's scars or other symptoms of his service-connected shoulder disabilities, but finds that such a separate rating is not warranted.  The VA examination reports do not show any evidence of painful or unstable scars greater than 39 square cm.  Thus, a separate rating for scars under DCs 7801-7805 is not warranted.  Likewise, there is no evidence that the Veteran is entitled to a separate rating for nerve symptoms under DCs 8510-8719.  There is no evidence of abnormalities in the radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular, middle radicular, and lower radicular nerves.  

The Board, however, finds that the Veteran is entitled to a rating in excess of 30 percent for his right shoulder disability from October 19, 2011.  Although the RO has used July 31, 2014, the date of the VA examination as an effective date in assigning a higher rating for the Veteran's right shoulder disability, the Board finds that October 19, 2011 is a more appropriate date.  The RO increased the Veteran's disability rating for his right shoulder based on the July 2014 VA examination report, which showed positive results for the Veteran's Hawkin's Impingement Test, empty-can test, external rotation/infraspinatus strength test, cross body abduction test, and lift-off subscapularis test.  The October 2011 VA examiner was unable to perform these tests.  However, during that examination, the Veteran presented with poor muscle strength, severe guarding, pain and weakness.  Thus, the Board finds that an evaluation of 40 percent for the Veteran's right shoulder disability is warranted from October 19, 2011. 

The Veteran is not entitled to a rating in excess of 40 percent for his right shoulder disability from October 19, 2011.  A 40 percent rating is the maximum rating allowed for a major arm under DC 5201.   As stated previously, the Board finds that the Veteran is not entitled to a higher rating under any other diagnostic codes.  DC 5200 is not applicable because the Veteran has not had ankylosis of the scapulohumeral articulation.  In addition, DC 5202 is not applicable because the evidence does not reflect malunion of the humerus

The Board is sympathetic to the Veteran's lay statements that his left shoulder disability is worse than currently evaluated and those statements have been considered.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's shoulder disabilities (pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  



ORDER

Entitlement to a disability rating in excess of 30 percent for left shoulder bursitis, from October 19, 2011 is denied. 

Entitlement to a rating of 40 percent (but no higher) for right shoulder bursitis is granted effective from the earlier date of October 19, 2011, subject to the laws and regulations governing the award of monetary benefits.  





____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


